Citation Nr: 1107507	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Boise, Idaho 
Department of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in November 2006, 
October 2007 and April 2010 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for an acquired psychiatric disorder, to include PTSD 
and depression.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010).  Regrettably, this case must be remanded 
again for further development.  

Throughout the duration of the appeal, the Veteran has maintained 
that he has had several stressors from his active service, 
including: involvement in an automobile accident, having guilt 
over the death of a childhood friend who served in Vietnam; 
witnessing the crashes of airplanes in which persons were killed 
or burned; witnessing near-crashes of airplanes; seeing dead 
bodies; interactions with protestors; seeing bombs go off in 
Vietnam and while on flights; sniper attacks; a bank robbery and 
shootout on his air force base in 1971; sexual assault; 
involvement in a search mission for missing persons following a 
typhoon while in Guam; and sustaining injuries when a pilot 
initiated evasive maneuvers while being shot at by an oiler ship 
during the flight out of U-Tapao, Thailand.  

Lay statements submitted in August 2010 by the Veteran's cousin 
and in July 2005 by a friend who served with the Veteran during 
boot camp and lived with him following their separate discharges 
from active service, reflect reports of the Veteran's nature 
prior to his active service in Vietnam and how he changed 
following his active service including his being withdrawn, 
having anger outbursts.  In addition, lay statements from the 
Veteran's wife in October 2002 and July 2005 and his stepson in 
August 2010, reported the Veteran's current psychiatric symptoms 
and reflect that the Veteran had reported his various in-service 
stressors to them.  

In this case, the Veteran's DD Form 214 reflects that he received 
the Vietnam Service Medal and the Vietnam Campaign Medal, but it 
does not show that he was awarded any medals indicative of 
combat.  In particular, his service awards do not reflect any 
attachments of the "V" device, indicating service with valor 
and reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  Similarly, his service medical and 
personnel records do not support a finding that he was in combat.  

Service personnel records reflect that Veteran had one year, 
seven months and 17 days of foreign/sea service, his military 
occupational specialty (MOS) in service was in general industry 
mechanics, and he was assigned to Patrol Squadron Forty-Eight.  
Service personnel records also reflect that the Veteran's patrol 
squadron was nominated as the Pacific Fleet Patrol Squadron which 
had achieved the highest degree of excellence in Anti-Submarine 
Warfare during the competitive cycle from January 1971 to 
December 1971, received the CNO Aircraft Maintenance Award for 
the competitive cycle ending in June 1971, and his patrol 
squadron received the Battle Efficiency Pennant for standing 
first in the Battle Efficiency Competition among P-3 equipped 
patrol squadrons assigned to the NAVAIRPAC during the competitive 
cycle from January 1970 to July 1971.  

A September 2010 U. S. Army and Joint Services Records Research 
Center (JSRRC) report found that the 1972 command histories for 
Patrol Squadron forty-eight, reflect deployments in June 1972 to 
Naval Station (NS) Adak Island in Alaska, Naval Air Station (NAS) 
in Agana Guam, Cubi Point, Republic of Philippines and U-Tapao, 
Thailand to evaluate the use of "Low Light Level Television" 
for night rigging operations off the southern coast of Vietnam.  

Accordingly, the service department records and JSRRC report are 
sufficient to verify that the Veteran served in a location that 
would involve "hostile military or terrorist activity" as 
defined within the purview of the new standard of 38 C.F.R. 
§ 3.304(f)(3)  See 38 C.F.R. § 3.304(f)(3) (2010) (new regulatory 
standards).

The Veteran's in-service stressor of involvement in an automobile 
accident is also verified by his service medical records.  While 
the Veteran was cited with non judicial punishment in April 1970 
for operating a vehicle while under the influence in March 1970, 
service medical records demonstrate that the Veteran was involved 
in another automobile accident in April 1970, at which time, he 
was riding as a passenger.  Accordingly, the service medical 
records are sufficient to verify that the Veteran had been 
involved in an automobile accident in April 1970, while on active 
duty.  

The reported stressor of the Veteran's guilt following the death 
of a childhood friend, R.C.T. in Vietnam, although the Veteran 
did not witness such event, is also verified by the evidence of 
record demonstrating R.C.T. was listed as one of the casualties 
on the Vietnam War Memorial.  

The medical evidence of record, including VA outpatient treatment 
reports from March 2002 to November 2005, VA examinations from 
March 2003, January 2007 and December 2009, and Vet Center 
records from March 2003 to October 2009, reflects that the 
Veteran has been diagnosed with PTSD based upon his reports of 
combat and service Vietnam, however, a PTSD diagnosis has not 
been based upon any of the verified in-service stressor events.  
During this period he has also been diagnosed with depression.  

A March 2002 VA outpatient treatment report reflects that the 
Veteran was diagnosed with combat related PTSD.  A January 2003 
VA outpatient treatment report reflects that the Veteran was 
diagnosed with PTSD that was found to be Vietnam related, 
however, the VA psychiatrist at this time did not note any in-
service stressors.  In a March 2003 VA examination, the Veteran 
was diagnosed with major depressive disorder and the examiner 
found that the Veteran did not meet the full criteria for PTSD.  
A June 2003 Vet Center evaluation reflects that the Veteran was 
referred to the Vet Center by a VA physician, Dr. B., at which 
time he was assisted with anxiety, depression and PTSD symptoms.  
In May 2004, a VA physician noted that she was unable to 
determine whether a relationship existed between the Veteran's 
current psychiatric complaints and the events he reported in 
military service.  

A January 2007 VA examination found that the Veteran did not meet 
the full diagnostic criteria for PTSD, that it was less likely 
than not that the Veteran had PTSD as a result of alleged sexual 
assault, and he was diagnosed with depressive disorder.  In an 
August 2007 letter, a Vet Center counselor reported that she 
believed the Veteran's sexual assault incident during active 
service to be true based upon 148 group sessions and 14 
individual sessions and noted that he had symptoms of anxiety and 
depression which may be a part of his PTSD spectrum.  In a 
December 2009 VA examination, the Veteran was diagnosed with 
depression which the examiner found was not due to or aggravated 
by events the Veteran experienced in the military, in this case 
the only verified stressor used in the examination was the 
Veteran's automobile accident.  

In considering the Veteran's statements concerning his account of 
witnessing the crashes and near-crashes of airplanes, seeing 
bombs go off in Vietnam and while on flights and sniper attacks, 
within the purview of the new standard of 38 C.F.R. 
§ 3.304(f)(3), and his verified in service stressors of being 
involved in an automobile accident and guilt over the death of a 
childhood friend, he should be scheduled for a VA psychiatric 
examination which takes into account the complete evidentiary 
picture and addresses the etiological basis for any current 
psychiatric disability, including PTSD and depression.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should then schedule the 
Veteran for a VA psychiatric examination by 
an appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD or depression 
and, if so, whether such is linked to the 
Veteran's claimed in-service stressful 
events, i.e., (1) witnessing the crashes and 
near-crashes of airplanes, seeing bombs go 
off in Vietnam and while on flights and 
sniper attacks, (2) the automobile accident 
in service, and (3) the guilt over the death 
of a childhood friend in Vietnam.  (The 
examiner is to note that, with respect to in-
service stressor of witnessing the crashes 
and near-crashes of airplanes, seeing bombs 
go off in Vietnam and while on flights and 
sniper attacks, the evidence of record is 
sufficient to verify that the Veteran served 
in a location that involved "hostile 
military or terrorist activity").  The 
examination report is to contain a notation 
that the examiner reviewed the claims file.  
The psychiatric examination is to include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to his 
claimed in-service stressful events, i.e., (1) 
witnessing the crashes and near-crashes of 
airplanes, seeing bombs go off in Vietnam and 
while on flights and sniper attacks, (2) the 
automobile accident in service, and (3) the 
guilt over the death of a childhood friend in 
Vietnam?  If so, is it at least as likely as 
not (50 percent or greater probability) that 
the Veteran's responses to any of the claimed 
in-service stressful events involved a state 
of fear, helplessness or horror?

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, to 
include depression, and; if so, please specify 
the diagnosis (or diagnoses).  Is it at least 
as likely as not (50 percent or greater 
probability) that any current diagnosis of a 
psychiatric disorder, other than PTSD, had its 
onset during service; was manifested within 
one year after the Veteran's discharge from 
service in October 1972; or, was such a 
disorder caused by any event or incident that 
occurred during service, to include (1) 
witnessing the crashes and near-crashes of 
airplanes, seeing bombs go off in Vietnam and 
while on flights and sniper attacks, (2) the 
automobile accident in service, and (3) the 
guilt over the death of a childhood friend in 
Vietnam?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


